Citation Nr: 0710093	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  02-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic dorsal lumbar strain, rated as 20 percent disabling 
prior to October 2006 and 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






INTRODUCTION

The veteran had active service from March 1964 to March 1967, 
and from May 1967 to November 1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
in the original claim on appeal, the veteran sought an 
evaluation in excess of 20 percent for his service-connected 
chronic dorsal lumbar strain.  Thereafter, a November 2006 
rating action granted a 40 percent evaluation, effective from 
October 2006.  The veteran has continued his appeal.

The Board would also again note that service connection is 
also in effect for residuals of compression fractures of the 
thoracic spine and residuals of a fracture of the lumbar 
spine.  However, these disabilities are not the subject of 
the current appeal.


FINDING OF FACT

The veteran's chronic dorsal lumbar strain, is currently 
manifested by 30 degrees of flexion in an unexceptional 
disability picture; prior to October 2006, this service-
connected disability was manifested by symptoms that more 
nearly approximated severe limitation of motion of the lumbar 
spine when functional loss due to pain is considered.


CONCLUSIONS OF LAW

1.  Prior to October 2006, the criteria for a 40 percent 
rating for chronic dorsal lumbar strain have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (effective September 26, 
2003).

2.  The criteria for a rating in excess of 40 percent for 
chronic dorsal lumbar strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claim 
for an increased rating.  

More specifically, following the Board's initial remand of 
this claim in November 2003, the veteran was advised in a 
February 2004 letter of the evidence necessary to 
substantiate his claim for an increased rating, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

A July 2006 letter also advised the veteran of the bases for 
assigning ratings and effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition, although the VCAA notice letter of February 2004 
did not specifically request that appellant provide any 
evidence in appellant's possession that pertained to the 
claim as addressed in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), as demonstrated from the foregoing communications 
from the regional office (RO) and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have then been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
documents or records that have not been obtained or that are 
not adequately addressed by documents or records that are 
already of record.  Moreover, the veteran has been furnished 
with multiple VA examinations to ascertain the severity of 
this service-connected disability, and has not indicated any 
intention to provide any additional evidence in support of 
his claim.  

Consequently, based on all of the foregoing, the Board finds 
that remand of this claim for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.

The history of this disability shows that service connection 
for chronic dorsal lumbar strain was originally established 
by a March 1970 rating decision, at which time a 
noncompensable was assigned under former Diagnostic Code 
5295.  Thereafter, a March 1972 rating decision increased the 
rating for this disability to 20 percent, effective from 
April 1971, based on evidence of increased symptoms under the 
same diagnostic criteria.  

The veteran filed the instant claim for increased rating in 
November 2000.

VA spine examination in January 2001 revealed that the 
veteran reported having pain in his back since his in-service 
back injury.  He stated that the pain radiated down his lower 
extremities bilaterally which was why he wore leg braces.  He 
also wore a back brace and ankle braces.  The braces 
reportedly helped his back to stay in alignment.  Physical 
examination revealed that there were no postural 
abnormalities or fixed deformities.  Pain was elicited with 
mild pressure to the spinal area.  There were no neurological 
abnormalities noted at this time.  The range of motion of the 
lumbar spine revealed flexion to 45 degrees with moderate 
limitation and pain beginning at 40 degrees.  Extension was 
to 25 degrees with moderate limitation due to pain.  Lateral 
flexion to the right was 30 degrees with moderate limitation 
due to pain.  Lateral flexion to the left was 35 degrees with 
moderate limitation due to pain.  Rotation was to 25 degrees 
bilaterally, with moderate limitation due to pain.  VA X-rays 
were interpreted to reveal that vertebral bodies, disc spaces 
and posterior elements were normal.  The overall diagnosis 
was lumbar strain with normal X-rays.

VA examination in October 2004 revealed that the veteran 
complained of burning and numbness in his back which radiated 
down both lower extremities to his toes.  In the winter, the 
veteran reported flare-ups at the rate of 6-8 times a day 
lasting 15-20 minutes.  The examiner noted the veteran's use 
of braces for his back, knees, and ankles.  Physical 
examination revealed normal posture and spinal curvatures.  
The veteran's range of motion revealed flexion to 50 degrees, 
extension to 20 degrees, left lateral bending to 20 degrees, 
right lateral bending to 25 degrees, left lateral rotation to 
45 degrees, and right lateral rotation to 35.  It was also 
noted that the veteran was limited in all parameters by pain.  
There was also a positive straight leg raising on the right 
at 30 degrees, and on the left, at 35 degrees.  Motor 
strength was grade 5 in all major muscle groups of both lower 
extremities, and ankle jerk was +1 on the left and +2 on the 
right.  It was also noted that the veteran appeared to have a 
right hemihypoesthesia and there appeared to be tenderness in 
the lumbosacral region in the midline, with associated spasm.  
The veteran was also noted to have moderate additional 
limitation of motion as a result of fatigue, repetitive 
motion, and lack of endurance.  There was no muscle atrophy.  
X-rays were interpreted to reveal normal disc spaces 
throughout.  The diagnosis was lumbar radiculitis and chronic 
dorsal lumbar strain.  The examiner opined that the veteran 
was experiencing a moderate to moderately severe limitation 
as a result of these conditions.  He again commented that 
repetitive motion added to his loss of motion to a moderate 
degree (10-20 percent), due to pain, fatigue, and weakness.

VA orthopedic examination in September 2006 revealed that the 
examiner reviewed the veteran's claims file in conjunction 
with her examination of the veteran.  At this time, the 
veteran complained of daily low back pain.  Physical 
examination revealed no evidence of muscle spasm.  The 
veteran could forward flex to 60 degrees, but it was noted 
that the veteran felt pain in his back "like a hot poker."  
The veteran would not laterally flex his back because he 
believed he would have back pain.  He could laterally rotate 
his lumbar spine to the right and left to 30 degrees and 
complained of back pain.  No additional limitation with 
repetitive motion was observed and neurological examination 
was normal.  X-rays of the thoracic spine showed mild 
spurring with wedging deformity at T8, T9, and T10.  X-rays 
of the lumbar spine revealed mild spurring but was otherwise 
normal.  The diagnosis included mild chronic lumbar strain 
treated with aspirin and Tylenol as needed.  

VA neurological examination in October 2006 revealed that 
this examiner also reviewed the veteran's claims file in 
conjunction with his examination of the veteran.  The veteran 
complained of low back pain that was present all the time but 
worse if he moved the wrong way.  The pain reportedly 
radiated to both lower extremities on the back of the lower 
extremities, and went all the way to the ankles.  The pain in 
the legs was also almost constant.  He also felt that his 
calf muscles had become weak since 1964 or 1965.  He did not 
complain of any stiffness in his back and had not been 
confined to bed.  

Physical examination revealed tenderness in the lower 
thoracic and lumbar spine in the midline and there was loss 
of lumbar lordosis.  There was also tenderness over the 
lumbar paraspinal muscles with moderate spasm.  Flexion of 
the lumbar spine was to 30 degrees, extension was to 5 
degrees, lateral flexion was to 10 degrees bilaterally, and 
rotation was less than 10 degrees.  All movements were noted 
to be painful.  Straight leg raising was positive 20 degrees 
bilaterally.  Neurological examination of the legs revealed 
that the proximal muscles were 5/5, the plantar flexors were 
4/5, and the other muscle groups were 5/5.  Knee reflexes 
were 2+ bilaterally and ankle reflexes could not be elicited.  
There was also decreased or absent touch in both lower 
extremities except for a small area over the anterior thighs.  
Pinprick was also decreased in both lower extremities but not 
in any dermatomal pattern.  Electromyogram (EMG) and nerve 
conduction velocity (NCV) studies were interpreted to reveal 
carpal tunnel syndrome, peripheral neuropathy, and no 
evidence of radicular irritation at tested levels in the 
lumbar region.  Computed tomography (CT) of the lumbar spine 
was interpreted to reveal no evidence of herniated nucleus 
pulposus at the levels examined.  The diagnosis was wedging 
deformity of the T8, T9, and T10 vertebrae due to old injury, 
chronic lumbosacral strain and mild degenerative arthritis of 
the lumbar spine with subjective symptoms of lumbar radicular 
pain but no evidence of radiculopathy on EMG and NCV studies, 
peripheral neuropathy, and bilateral carpal tunnel syndrome.  


II.  Rating Criteria and Analysis

The Board's review of the record reflects that the RO has 
recently assigned a 40 percent rating, effective October 
2006, for this disability under the new rating criteria for 
spine disabilities that permit a 40 percent rating for 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less.  For the period prior to October 2006, the 
veteran continues to be maintained at a 20 percent rating 
pursuant to former Diagnostic Code 5295.  Prior to September 
2003, Diagnostic Code 5295 provided a maximum rating of 40 
percent for severe lumbosacral strain and Diagnostic Code 
5292 provided a maximum rating of 40 percent for severe 
limitation of the lumbar spine.  

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held where a diagnostic code is not predicated on 
limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

The Board again notes that the veteran's claim entitles him 
to consideration as to whether he is entitled to a rating in 
excess of 20 percent prior to October 2006 and, specifically, 
whether the veteran's limitation of lumbar motion could be 
considered severe enough prior to October 2006 to warrant a 
40 percent rating for severe limitation of motion under 
former Diagnostic Code 5292.  In this regard, the Board first 
notes that the January 2001 examiner found that flexion was 
limited to 45 degrees but that pain began at 40 degrees.  The 
Board also notes that while October 2004 VA examination 
revealed flexion to 50 degrees and February 2006 examination 
indicated flexion to 60 degrees, in both instances, the 
examiner noted pain on motion without identifying when the 
pain began, and the October 2004 examiner concluded that the 
veteran's overall disability was moderate to moderately 
severe.  Moreover, it was determined that fatigability and 
pain would increase motion limitation by up to twenty 
percent.  When such findings of functional problems are 
factored into the loss of motion and, giving the veteran the 
benefit of the doubt, the Board will conclude that the 
veteran's limitation of motion prior to October 2006 more 
nearly approximated severe limitation of motion under former 
Diagnostic Code 5292, and that the maximum rating of 40 
percent under that Diagnostic Code is therefore warranted.  
38 C.F.R. § 4.7.

With respect to the veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292, 5293 and 
5295, in addition to the criteria arising out of revisions to 
the Codes relating to spine disabilities effective in and 
after September 2002.  However, the Board does not find that 
these Codes provide any basis to award a rating higher than 
40 percent.  First, the Board notes that the 40 percent 
rating is the highest rating available under former 
Diagnostic Codes 5292 and 5295, and thus, these Codes do not 
provide any basis for a higher rating.  It has also been held 
that when the veteran is already in receipt of the highest 
rating available under the applicable criteria for limited 
motion, pain in connection with that limitation cannot 
provide a basis for entitlement to any even higher rating.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Board 
would also note that under former Diagnostic Code 5293, the 
next higher and highest rating of 60 percent was provided for 
pronounced intervertebral disc syndrome manifested by 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Here, while the record does demonstrate examination findings 
consistent with some muscle spasm in October 2004 and October 
2006, the examiner was unable to elicit an ankle jerk in 
October 2006, and there are X-rays that reveal some spurring 
in the lumbar spine, October 206 EMG and NCV findings were 
specifically found to reveal no evidence of radiculopathy, 
there are no diagnostic findings of disc disease, there is no 
evidence of muscle atrophy, the October 2006 VA examiner 
found no evidence of neurological impairment, and the most 
recent VA examiner noted only subjective evidence of 
radiculopathy.  Consequently, the Board finds that a 
preponderance of the evidence is against entitlement to a 60 
percent rating for this disorder under former Diagnostic Code 
5293.

Having established that the veteran is not entitled to more 
than a 40 percent evaluation under either former Diagnostic 
Codes 5292, 5293, or 5295, the Board will further examine 
whether any of the recent revisions to the rating criteria 
for the spine will entitle the veteran to a higher rating.  
In this regard, the Board finds that the August 2002 
revisions also do not provide a basis for a higher rating.  
Those criteria rate intervertebral disc syndrome either on 
the basis of incapacitating episodes or by combining chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Here, there is no medical 
evidence of incapacitating episodes that have been shown to 
require periods of bed rest prescribed and treated by a 
physician and the veteran's orthopedic disability may be 
assessed at 40 percent based on limitation of motion that is 
mechanical in nature.  In addition, there is no diagnostic 
evidence of disc disease and little objective clinical 
evidence of neurological impairment to match the veteran's 
complaints of bilateral radiculopathy.  Thus, the Board finds 
there is no basis to assign a compensable rating for 
impairment of the sciatic nerve under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006), and therefore no basis to assign 
a higher rating under the August 2002 revisions.  Moreover, 
although the Board additionally recognizes that the veteran 
has complained of urinary incontinence two to three times a 
week and occasional burning on urination, such symptoms have 
not been related to his service-connected back disability and 
would not justify a separate rating for a genitourinary 
disorder under 38 C.F.R. § 4.115a (2006).

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 40 percent would still not be 
warranted.  More specifically, based on the Board's review of 
these criteria, a higher rating would be permitted for 
ankylosis of the lumbar spine, but ankylosis of the entire 
lumbar spine is not indicated.  Moreover, intervertebral disc 
syndrome is now rated by the higher evaluation of a 
combination of orthopedic disability with other service-
connected disabilities or a combination of incapacitating 
episodes and other service-connected disabilities, and the 
Board finds that for the same reasons noted above, a higher 
rating would not be warranted based on incapacitating 
episodes.

Finally, since arthritis is also rated based on loss of 
motion of the involved joint, the Codes for arthritis would 
also not provide any basis for a higher rating for the 
veteran's service-connected back disability.

The Board also cannot conclude that the disability picture as 
to the veteran's back disorder is so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with employment, as to prevent the use of 
the regular rating criteria.  38 C.F.R. § 3.321(b).  The 
Board finds that the record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.


ORDER

Entitlement to a 40 percent rating for chronic dorsal lumbar 
strain, prior to October 2006, is granted.

Entitlement to a rating in excess of 40 percent for chronic 
dorsal lumbar strain, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


